RENDERED: FEBRUARY 25, 2022; 10:00 A.M.
                           NOT TO BE PUBLISHED

                    Commonwealth of Kentucky
                               Court of Appeals

                                  NO. 2021-CA-0208-MR

ALFIE COMPTON                                                           APPELLANT


                    APPEAL FROM KENTON CIRCUIT COURT
v.                HONORABLE GREGORY M. BARTLETT, JUDGE
                          ACTION NO. 16-CR-00498


COMMONWEALTH OF KENTUCKY                                                  APPELLEE


                                         OPINION
                                        AFFIRMING

                                        ** ** ** ** **

BEFORE: COMBS, LAMBERT, AND K. THOMPSON, JUDGES.

COMBS, JUDGE: Appellant, Alfie Compton (Compton), appeals from the denial

of his RCr1 11.42 motion alleging that trial counsel was ineffective for failing to

object to certain jury instructions. He contends that the challenged jury

instructions lacked specificity, thus depriving him of his constitutional right to a

unanimous verdict. He also contends that appellate counsel was ineffective for



1
    Kentucky Rules of Criminal Procedure.
failing to raise the issue on direct appeal. The Kenton Circuit Court determined

that the jury instructions provided sufficient specificity to satisfy the requirement

for unanimous verdict. After our review, we affirm.

             On April 12, 2017, a Kenton Circuit Court jury convicted Compton of

Count 1, incest (victim under 12 years of age); Count 2, first-degree sodomy

(victim under 12 years of age); Count 3, first-degree sexual abuse (victim under 12

years of age); Count 4, first-degree sodomy; and Count 5, first-degree rape. The

first four counts were perpetrated against Compton’s minor daughter, who is

referred to in the record by the pseudonym, Ariana. Count 5 was perpetrated

against a distant relative, who is referred to by the pseudonym, Bethany.

             The jury recommended a sentence of 20 years for Count 1, 20 years

for Count 2, five years for Count 3, 10 years for Count 4, and 10 years for Count 5.

It also recommended that the sentences for Counts 1-4 run concurrently for a total

of 20 years and that the sentence for Count 5 run consecutively to the previous

four. In accordance with the jury’s recommendation, the circuit court sentenced

Compton to a total of 30-years’ imprisonment. Compton appealed as a matter of

right. Because his sentence consisted of a term of 20 years or more, his matter of

right direct appeal was heard by the Supreme Court of Kentucky rather than by this

Court. KY. CONST. § 110(2)(b).




                                          -2-
                 On direct appeal, Compton argued that the jury instructions pertaining

to Counts 1 and 2 lacked specificity in violation of his right to a unanimous verdict

under Section 7 of the Kentucky Constitution. The issue was preserved. Compton

explained that Ariana testified about multiple allegations and that the indictment

for these offenses covered the period of time from December 30, 2006, to

December 30, 2012. Compton argued that Instructions No. 5 for incest (Count 1)2

and Instruction No. 6 for sodomy (Count 2)3 did not differentiate the occasion upon


2
    Instruction No. 5 for Count 1, incest (victim under 12 years of age) read as follows:

         You will find the Defendant guilty of Incest under this Instruction and under
         Count I of the Indictment if, and only if, you believe from the evidence beyond a
         reasonable doubt all of the following:

         A. That in this County on or between December 30, 2006 through December 30,
         2012, and before the finding of the Indictment herein, he engaged in deviate
         sexual intercourse with [Ariana] on one occasion by placing his penis inside her
         mouth at 114 Pike Street, Bromley, Kentucky;

         B. That [Ariana] was his biological daughter;

         AND

         C. That he knew [Ariana] was his biological daughter;

         AND

         D. That at the time of such intercourse, [Ariana] was less than 12 years of
         age.

3
  Instruction No. 6 for Count 2, first-degree sodomy (victim under 12 years of age) read as
follows:

         You will find the Defendant guilty of First Degree Sodomy under this Instruction
         and under Count II of the Indictment if, and only if, you believe from the
         evidence beyond a reasonable doubt all of the following:A. That in this County on

                                                  -3-
which the allegations of guilt were premised. Agreeing that the jury instructions

for Counts 1 and 2 violated Compton’s right to a unanimous jury verdict, the

Supreme Court reversed his convictions for Counts 1 and 2, vacated the associated

sentences, and remanded.

             By order entered on November 20, 2019, the Kenton Circuit Court --

on remand -- dismissed Counts 1 and 2 of the indictment without prejudice: “The

convictions for Counts 3, 4, and 5, were affirmed by the Supreme Court of

Kentucky; therefore, those convictions and the corresponding sentences remain.”

             On March 30, 2020, Compton, pro se, filed a motion to vacate, set

aside, or correct sentence pursuant to RCr 11.42. Compton argued that his

constitutional rights were violated when appellate counsel failed to raise any

argument on direct appeal that his right to a unanimous jury verdict was violated

by the instructions relating to Counts 3 and 4. Compton also filed a motion for

appointment of counsel. By order entered on May 27, 2020, the circuit court

appointed counsel to represent Compton in all further proceedings.




      or between December 30, 2006 through December 30, 2012, and before the
      finding of the Indictment herein, he engaged in deviate sexual intercourse with
      [Ariana] on one occasion by placing his penis inside her mouth at 114 Pike Street,
      Bromley, Kentucky;

             AND

             B. That at the time of such intercourse, [Ariana] was less than 12 years of
             age.

                                             -4-
             On September 21, 2020, Compton, through counsel, filed a

supplemental motion and memorandum. Compton argued that the instructions

pertaining to Count 3 (Instruction No. 7) and to Count 4 (Instruction No. 8)

violated his constitutional right to a unanimous verdict. Compton claimed that trial

counsel was ineffective for failing to object to those instructions and that appellate

counsel was ineffective for failing to raise the issue on direct appeal. Compton

agreed that the claim could be resolved on the face of the record. He also argued

that there could be no reasonable trial strategy for failing to object or to raise the

issue on direct appeal, but that if the circuit court determined otherwise, Compton

then requested an evidentiary hearing.

             On December 9, 2020, the circuit court heard arguments on the RCr

11.42 motion. It did not take proof.

             By order entered on January 21, 2020, the circuit court concluded that

the instructions for Count 3 (Instruction No. 7) and Count 4 (Instruction No. 8) did

not violate Compton’s right to a unanimous verdict. The court explained that the

language of those instructions differed from the language of the instructions for

Counts 1 and 2 “and provide sufficient specificity to allow for a unanimous

verdict” and noted Lockaby v. Commonwealth, No. 2019-SC-000270-MR, 2020




                                           -5-
WL 5104884, at *4 (Ky. Aug. 20, 2020),4 “in support of its findings that the

Instructions complained of by Compton did provide sufficient specificity to satisfy

the requirement for [a] unanimous verdict.”

               Compton appeals pursuant to RCr 11.42.

               We summarize the criteria governing an appeal alleging ineffective

assistance of counsel pursuant to RCr 11.42.

                       We review the [circuit] court’s denial of an RCr
               11.42 motion for an abuse of discretion. An RCr 11.42
               motion is limited to the issues that were not and could not
               be raised on direct appeal. Sanborn v. Commonwealth,
               975 S.W.2d 905, 908-09 (Ky. 1998) (overruled on other
               grounds). In order to prevail on an ineffective assistance
               of counsel claim, a movant must show that his counsel’s
               performance was deficient and that but for the deficiency,
               the outcome would have been different. Strickland v.
               Washington, 466 U.S. 668, 687, 104 S. Ct. 2052, 2064,
               80 L. Ed. 2d 674 (1984). Courts must also examine
               counsel’s conduct in light of professional norms based on
               a standard of reasonableness. Fraser v. Commonwealth,
               59 S.W.3d 448, 452 (Ky. 2001).

                     Pursuant to the holding in Strickland, supra, a
               “defendant must show that there is a reasonable

4
  In Lockaby, 2020 WL 5104884, Lockaby was convicted of two counts of first-degree sodomy,
victim under twelve. The trial court’s Instruction No. 4 (pertaining to the act of sodomy in the
summer of 2012) referenced the crime as having occurred “while it was warm outside, and
[victim] did not request a blanket.” Instruction No. 5 (pertaining to the act of sodomy in the fall
of 2012) referenced the crime as having occurred “while it was cool outside, and [victim]
requested a blanket.” Id. at *4. Lockaby argued that “he was denied a unanimous verdict by the
absence of a unique identifier in Instruction No. 4 to ensure all jurors convicted him of the same
crime.” Id. at *5. Our Supreme Court held that “the trial court included adequate details from
which the jury could reasonably distinguish the crimes. A full litany of distinguishing facts need
not be incorporated into a jury instruction, nor must a particular fact urged by the defense be
included.” Id. at *7.

                                                -6-
             probability that, but for counsel’s unprofessional errors,
             the result of the proceeding would have been different. A
             reasonable probability is a probability sufficient to
             undermine confidence in the outcome.” Strickland, 466
             U.S. at 694, 104 S. Ct. at 2068.

Teague v. Commonwealth, 428 S.W.3d 630, 633 (Ky. App. 2014).

             Compton argues: that the circuit court erred in denying his motion for

relief under RCr 11.42; that trial counsel was ineffective for failing to object to the

jury instructions for Counts 3 and 4, resulting in the violation of his right to a

unanimous jury verdict; and that appellate counsel was ineffective for failing to

raise the issue on direct appeal. Compton argued that Instructions Nos. 7 and 8

lacked specificity as to which instance the jury should consider in determining

whether Compton committed the act.

             “Section 7 of the Kentucky Constitution requires a
             unanimous verdict . . . .” Wells v. Commonwealth, 561
             S.W.2d 85, 87 (Ky. 1978). A violation of this provision
             may occur in several ways; however, it may be stated as
             a general principle that a violation occurs when a verdict
             is returned based upon jury instructions and verdict forms
             that provide no assurance that all of the jurors based their
             finding of guilt on the same event. Johnson [v.
             Commonwealth, 405 S.W.3d 439, 449 (Ky. 2013)]; Ruiz
             v. Commonwealth, 471 S.W.3d 675, 678 (Ky. 2015).

Elam v. Commonwealth, 500 S.W.3d 818, 826 (Ky. 2016).

             In the case before us, the instruction for Count 3 provided as follows:




                                          -7-
                      INSTRUCTION NO. 7 – COUNT III

             You will find the Defendant guilty of First Degree Sexual
             Abuse under this Instruction and under Count III of the
             Indictment if, and only if, you believe from the evidence
             beyond a reasonable doubt all of the following:

             A. That in this County on or between December 30, 2006
             through December 30, 2012, and before the finding of the
             Indictment herein, he subjected [Ariana] to sexual contact by
             rubbing her vagina with his penis at 114 Pike Street in
             Bromley, Kentucky and he said he could not insert his penis
             because if she was examined, they would be able to know;

             AND

             B. That at the time of the such contact, [Ariana] was less than
             12 years of age.

             Compton argues that this instruction is defective because it includes

multiple, non-specific instances of alleged sexual abuse in the first degree.

Compton acknowledges that the instruction did require the jury to find one

additional fact -- that Compton “said he could not insert his penis because if she

was examined, they would be able to know”; but he contends that it is meaningless

in the context of guaranteeing a unanimous verdict.

             At trial, Ariana identified a photograph of the home at 114 Pike Street

in Bromley, Kentucky -- the address referenced in the instruction -- where she

lived with her mother, Compton, and her older brother. Ariana testified that she

had her own bed in her own room in that house and her parents’ room was at the

end of a long hallway. Both Ariana’s and her parents’ rooms were on the second

                                         -8-
floor. The prosecutor asked Ariana if there was ever a time when she had to sleep

in the same bed as the defendant. Ariana testified that her mother had to get up

early to go to work. She would wake Ariana and put her in the room with

Compton because he would not hear the alarm.

             Ariana testified that she was around six or seven when this started.

When she got into the bed with her father, he sometimes would be asleep. When

Ariana’s mother left, the door to the room was left open, but Compton would

eventually get up, close it, and get back in bed. Ariana testified that when he got

back in the bed, it would start out with Compton’s asking her to rub his tummy,

rub his chest, and would lead to Ariana’s putting her hand on his penis. Ariana

testified that Compton would continue to say “go lower.” It got to a point where it

became more than just touching the penis. Asked how old she was when this

happened, Ariana testified that she was “not too sure” of an actual age, but that she

was under the age of twelve. Ariana testified that at this point, every morning he

would rub his penis against her vagina and it was a daily routine.

             The prosecutor asked Ariana if at any point Compton’s penis ever

went inside her vagina. Ariana testified, “No.” The prosecutor asked if Compton

ever said anything about why his penis wouldn’t or couldn’t go inside her vagina.

Ariana testified, “I mean he told me before like I can’t put it in because if your

Mom ever took you to get examined like they’d be able to know.” Compton


                                          -9-
argues that there is no evidence how many times this statement was made, nor any

evidence that this statement was made at the location identified in the instruction.

             We agree with the Commonwealth that Compton is attempting “to

inject a broader period of time into Ariana’s testimony.” Ariana was asked if

Compton had ever said anything about why he did not put his penis in her vagina.

Again, Ariana testified that he had. We believe that it is clear from the context of

Ariana’s testimony that Compton’s statement was made at the location identified in

the instruction.

             Compton also contends that the instruction for Count 4 violated his

right to a unanimous jury verdict. The instruction provides as follows:

                       INSTRUCTION No. 8 – COUNT IV

             You will find the defendant guilty of First Degree
             Sodomy under this Instruction and under Count IV of the
             Indictment, if and only if, you believe from the evidence
             beyond a reasonable doubt all of the following:

             A. That in this County on or between December 12, 2012
             and through January 24, 2016, and before the finding of
             the Indictment herein, he engaged in deviate sexual
             intercourse with [Ariana] at 218 Oak Street in Ludlow,
             Kentucky.

             AND

             B. that he did so by forcible compulsion.

(Emphasis original.)




                                        -10-
             Ariana testified that the last time that something sexual happened, she

was about 13 or 14 and that the location was on the street with the firehouse in

Ludlow. Ariana identified a photograph of the Ludlow house. Ariana explained

that she did not go there a lot because the house was small and she did not like

being around Compton. She laid down to take a nap and the same thing happened

-- that she would be asked to rub his chest and stomach -- and that on this

particular occasion she was forced to perform oral sex on Compton. When he got

up to go into the bathroom, Ariana got up and left.

             Compton argues that the instruction fails to direct the jury to consider

only one specific instance of sodomy. As the Commonwealth notes, this was the

only event Ariana testified to that happened at the Ludlow house. We agree with

the Commonwealth that Instruction No. 8 for Count 4 (Sodomy) was specific

enough to differentiate it from other crimes as it applied to the single event at that

address.

             We are satisfied that the circuit court did not abuse its discretion in

concluding that the instructions provided “sufficient specificity to satisfy the

requirement for [a] unanimous verdict.” Having determined that the instructions

were not erroneous, we are compelled to hold that there can be no ineffective

assistance of counsel for failing to object to the instructions -- nor any ineffective

assistance of appellate counsel for failing to challenge them on direct appeal.


                                         -11-
Parrish v. Commonwealth, 272 S.W.3d 161, 172 (Ky. 2008) (“Since this Court

concludes that the instruction was not erroneous, there could not have been

ineffective assistance of counsel in failing to challenge the instruction.”).

             We affirm the denial of the RCr 11.42 motion by the Kenton Circuit

Court.

             ALL CONCUR.



 BRIEFS FOR APPELLANT:                      BRIEF FOR APPELLEE:

A. Daniel Buckley, IV                       Daniel Cameron
LaGrange, Kentucky                          Attorney General of Kentucky

                                            Stephanie L. McKeehan
                                            Assistant Attorney General
                                            Frankfort, Kentucky




                                         -12-